Case 2:19-cv-16578-KM-JBC Document 30 Filed 05/15/20 Page 1 of 16 PageID: 608



                        UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF NEW JERSEY


ZHEJIANG TOPOINT
PHOTOVOLTAIC CO, LTD,

      Petitioner,                            Civ. No. 19–16578 (KM) (MAH)

      v.                                                OPINION

G&S SOLAR INSTALLERS, LLC,

      Respondent.


KEVIN MCNULTY, U.S.D.J.:
      In 2013, respondent G&S Solar Installers agreed to purchase solar
panels from non-party Solergy USA. The contact required the parties to
arbitrate disputes arising from the transaction. A dispute eventually arose, and
Solergy sold its claim against G&S to petitioner Zhejiang Topoint Photovoltaic
Co. (“Topoint”). Topoint had by that time entered bankruptcy in China and
opened a corresponding Chapter 15 proceeding in the United States. In
connection with the U.S. reorganization, Topoint initiated an adversary
proceeding against G&S to recover on the claim that it had purchased from
Solergy.
      G&S then moved in the U.S. bankruptcy court for an order enforcing
against Topoint the arbitration agreement for which G&S and Solergy had
bargained. The bankruptcy judge granted the motion, and the adversary
proceeding was referred to arbitration. The arbitrator found in favor of Topoint,
as assignee of Solergy, and rendered a final award.
      G&S, in a reversal of its earlier position, now argues that Chinese
bankruptcy law stripped the arbitrator of his jurisdiction, because it requires
all claims related to a bankruptcy estate to be heard by the domestic court
overseeing the reorganization.
Case 2:19-cv-16578-KM-JBC Document 30 Filed 05/15/20 Page 2 of 16 PageID: 609



        Now before the Court is the motion to confirm the arbitration award of
Zhejiang Topoint Photovoltaic Co. (DE 22). 1 Also before the Court is G&S Solar
Installer’s cross-motion to vacate the award. (DE 26). For the following reasons,
the motion to confirm the arbitration award is GRANTED. The cross-motion to
vacate the award is DENIED.
        BACKGROUND
    A. Facts
        Petitioner Zhejiang Topoint Photovoltaic Co., Ltd. (“Topoint”), is a limited-
share company organized under the laws of the People’s Republic of China, and
it has its principal place of business in China. (DE 1 ¶ 3). Topoint
manufactures and exports solar panels and other products from China. (DE 1
¶ 3).
        Respondent G&S Solar Installers LLC is a limited liability company
organized under the laws of the State of New York and is registered to do
business in New York. (DE 1 ¶ 4).
        In September 2013, G&S contracted with non-party Solergy USA LLC to
purchase Topoint-branded solar panels from Solergy. (DE 1-1 at 1). In
connection with the transaction, Solergy prepared an invoice that the parties
called “the Panel Quotation,” which Solergy and G&S signed on September 3,
2013. (DE 1-1). The Panel Quotation bound G&S to purchase 77,832 solar
panels from Solergy, at prices ranging from $135 to $140 per unit, for a total
price of $10,850,920. (DE 1-1 at 1). The Panel Quotation contained an
arbitration clause:
        Arbitration. Except in the event of Costumer’s failure to make
        timely payments hereunder, all disputes that may arise between
        the parties under or in connection with this Agreement shall be
        submitted (together with any counterclaims) to final and binding
        arbitration heard by a single arbitrator in accordance with the
        then-current Commercial Arbitration Rules of the American
        Arbitration Association (“AAA”) and to be conducted in New York,
        New York. The prevailing party of any arbitration, action or legal

1       “DE __” refers to the docket entries in this case.


                                             2
Case 2:19-cv-16578-KM-JBC Document 30 Filed 05/15/20 Page 3 of 16 PageID: 610



         proceeding shall be entitled to receive from the other party, in
         addition to any other relief that may be granted, its reasonable
         attorney’s fees, costs, and expenses incurred.

(DE 1-1 at 6 ¶ 19). The Panel Quotation also contained a provision designating
that New Jersey law would govern any dispute between the two sides. (DE 1-1
¶ 20).
         G&S ordered enough solar panels to fulfill its contractual obligation.
G&S, citing various reasons, refused to pay for $3,268,884.30 worth of panels.
(DE 27 ¶ 2).
   B. Procedural History
         In December 2013, Topoint was placed into restructuring proceedings in
Haining, Zhejiang, China (the “Haining court”). See In re Zhejiang Topoint
Photovoltaic Co., Ltd., No. 14-24549 (Bankr. D.N.J.). On July 16, 2014, Topoint
filed a corresponding Chapter 15 proceeding in the Bankruptcy Court for the
District of New Jersey. See id. At the time it entered bankruptcy, Topoint held
an account receivable against Solergy. In satisfaction of that debt, Solergy on
December 8, 2014 assigned to Topoint its contract rights against G&S. (DE 1-
2). That claim became part of Topoint’s bankruptcy estate.
         On October 28, 2016, Topoint, standing in the shoes of Solergy as
assignee, initiated in the bankruptcy court an adversary proceeding against
G&S. See Zhejiang Topoint Photovoltaic Co., Ltd. v. G&S Solar Installer, LLC (In
re Zhejiang Topoint Photovoltaic Co., Ltd.), Ch. 15 Case No. 14-24549, Adv. No.
16-1811 (Bank. D.N.J.). The complaint alleged that G&S agreed to purchase,
but did not pay for, over $3.2 million worth of Topoint-manufactured solar
panels from Solergy. See id.
         G&S moved to enforce the arbitration agreement contained in the Panel
Quotation. Topoint opposed the motion, arguing that the dispute was outside
the scope of the parties’ agreement. On December 19, 2017, the Hon. Jerrold
Poslusny, the bankruptcy court judge overseeing the case, granted the motion
and referred the matter to arbitration:



                                          3
Case 2:19-cv-16578-KM-JBC Document 30 Filed 05/15/20 Page 4 of 16 PageID: 611



      Here, the arbitration provision is entirely susceptible of an
      interpretation covering this dispute[.] Topoint argues that the
      factual underpinnings of their claim arise out of [G&S’s] failure to
      make payments under the terms of the agreement. While [G&S]
      may not have made timely payments, the one exception to the
      agreement to arbitrate, that is not the only dispute between the
      parties. [G&S] asserts that the quality and quantity of the solar
      panels were not what they were represented to be and that Solergy
      made representations regarding warranty and suitability of
      warranty insurance in connection with negotiating the contract
      that turned out to be untrue. In addition, [G&S] claims that
      Solergy failed to deliver all of the promised solar panels and were
      “shorted” by 7,420 panels, which [G&S] had to replace from other
      sources at higher cost. These initial disputes led to [G&S’s] failure
      to make payment.

      Since the crux of the dispute between Solergy and [G&S] is not just
      failure to make timely payments, it falls within the scope of the
      parties’ agreement to arbitrate in the Panel Quotation/Invoice.
      Therefore, all of the claims between the parties are subject to
      arbitration. . . . Therefore, the Motion to Dismiss is granted to
      allow Topoint to pursue arbitration.

Zhejiang Topoint Photovoltaic Co., Ltd. v. G&S Solar Installer, LLC (In re Zhejiang
Topoint Photovoltaic Co., Ltd.), Ch. 15 Case No. 14–24549, Adv. Pro. No. 16–
01811, 2017 WL 6513433 at *4–5 (Bankr. D.N.J. Dec. 19, 2017). 2
      The parties proceeded to arbitration before Richard L. Mattiaccio, the
arbitrator appointed for that purpose by the International Center for Dispute
Resolution of the American Arbitration Association. At a preliminary hearing on
June 15, 2018, the parties agreed that the “‘Panel had jurisdiction to decide all
claims and defenses asserted in this arbitration,’ and that ‘[G&S and Topoint
were] proper parties and that no other parties need[ed to] be joined to this
arbitration.’” (DE 1-4 at 1–2). The then-current commercial arbitration rules of
the American Arbitration Association, incorporated into the Panel Quotation,
vested in the arbitrator the power to determine the arbitrability of a dispute:

2     On January 4, 2018 Judge Poslusny entered an order dismissing the adversary
proceeding and allowing the parties to pursue their claims in arbitration. (DE 1-3).


                                         4
Case 2:19-cv-16578-KM-JBC Document 30 Filed 05/15/20 Page 5 of 16 PageID: 612



      (a) The arbitrator shall have the power to rule on his or her own
      jurisdiction, including any objections with respect to the existence,
      scope, or validity of the arbitration agreement or to the arbitrability
      of any claim or counterclaim.

      (b) The arbitrator shall have the power to determine the existence
      or validity of a contract of which an arbitration clause forms a part.
      Such an arbitration clause shall be treated as an agreement
      independent of the other terms of the contract. A decision by the
      arbitrator that the contract is null and void shall not for that
      reason alone render invalid the arbitration clause.

(DE 27-2 R-7 at 13).
      On October 10, 2018, G&S sought from the arbitrator an order
dismissing its own arbitration demand, arguing that based on the Chinese
bankruptcy proceeding, Topoint lacked standing because it was not the
assignee of Solergy and, therefore, did not have the right to collect assets on
Solergy’s behalf. (DE 1-4 at 2). G&S sought to introduce the expert testimony of
Melody Wang, a Beijing-based law firm partner, that the bankruptcy court had
lacked jurisdiction to hear the dispute. (DE 1-4 at 3). It was through Wang’s
testimony that G&S, for the first time, cited Article 21 of the Enterprise
Bankruptcy Law of China:
      After the people’s court accepts an application for bankruptcy, a
      civil action against the debtor can only be filed with the said
      people’s court.

Enterprise Bankruptcy Law of the People’s Republic of China (promulgated by
the Standing Comm., Tenth Nat’l People’s Cong., Aug. 27, 2006, eff. June 1,
2007), ch. II, § 2, art. 21, translated at http://www.china.org.cn/china/
LegislationsForm2001-2010/2011-02/11/content_21898381.htm.
      Topoint chose not to rebut Wang’s testimony; according to the company,
Wang’s testimony addressed issues for which an expert opinion was
unnecessary and which could be decided on the evidence already in the record.
(DE 1-4 at 3). At the evidentiary hearing, G&S renewed its challenge to the
arbitrator’s jurisdiction, which, G&S contended, was governed by Chinese law.
(DE 1-4 at 3).

                                        5
Case 2:19-cv-16578-KM-JBC Document 30 Filed 05/15/20 Page 6 of 16 PageID: 613



      On April 2, 2019, Topoint notified the arbitrator of a decision issued by
Judge Poslusny in a different adversary proceeding in its Chapter 15 case,
Zhejiang Topoint Photovoltaic Co. Ltd. v. Chen (In re Zhejiang Topoint Photovoltaic
Co., Ltd.), Ch. 15 Case No. 14-24549, Adv. Pro. No. 16-01873, 600 B.R. 312
(Bankr. D.N.J. 2019) [“Chen”]. (DE 1-4 at 4–5). In the Chen case, the
defendants had presented a similar argument to the one here, namely that
Chinese law requires civil actions related to a pending bankruptcy to be
adjudicated by the court overseeing the bankruptcy estate. With the parties’
consent, Judge Poslusny communicated with the Haining court administering
Topoint’s estate. After receiving the Haining court’s response, Judge Poslusny
concluded that it—the Haining court—continued to supervise Topoint’s efforts
to recover assets and that Topoint was entitled to pursue recovery of overseas
assets:
      In this case, the Defendants argue that prior to the Complaint
      being filed in this case, the Foreign Main Proceeding had closed,
      and the foreign administrator had been discharged from his
      responsibilities, and therefore the grounds for recognition have
      ceased to exist. . . . Among other things, the Letter [to the Chinese
      bankruptcy court] states:

            First, we would like to know the current status of the
            Topoint case, if the case remains open, or has been closed.
            Additionally, if the case is closed, does your court retain
            jurisdiction . . . will your court oversee the distribution of
            any assets collected from the Defendants here . . . [?]
            Second, we would like to know whether the distributions are
            still being made to the creditors of Topoint. If the
            representatives are successful against the Defendants and
            win a money judgment here in the United States, will those
            funds be distributed to creditors of the liquidated original
            Topoint . . . [?]

      [DE 60] at 2–3. The Reply Letter from the [Chinese bankruptcy
      court] read:

            The aforementioned bankruptcy . . . was closed by the court
            order on October 16th, 2014. Nevertheless, “Topoint” is still
            reporting to this court as to the distribution of any assets

                                        6
Case 2:19-cv-16578-KM-JBC Document 30 Filed 05/15/20 Page 7 of 16 PageID: 614



            recovered . . . and we are still overseeing it . . . . The
            distribution is still being made to the creditors of Topoint
            . . . . Despite of [sic] the change of the shareholders and the
            company name . . . “Topoint” remains the same “Topoint”
            and the bankruptcy and reorganization proceeding has not
            created a new legal entity . . . all of the creditors remain the
            owner of the “Overseas Assets”. Therefore, any funds . . .
            recovered from the proceeding pending in your court will be
            distributed to the creditors of the original bankruptcy . . .
            not to “Topoint” itself.

      [DE] 62.

      Based on the assistance received directly from the Foreign Court,
      the Court concludes that the Foreign Main Proceeding does
      continue to qualify as a foreign proceeding under section 101(23) of
      the Bankruptcy Code. The Reply Letter states that despite the
      Foreign Main Proceeding being “closed,” the Foreign Court is still
      overseeing matters. This is similar to many chapter 11 cases in the
      United States. Courts often close a Chapter 11 case after
      confirmation of a plan, but litigation in other forums continue,
      distributions are made to creditors according to the plan, and the
      bankruptcy court retains jurisdiction over the case. See Donaldson
      v. Bernstein, 104 F.3d 547, 551 (3d Cir. 1997) (Bankruptcy court
      did not abuse its discretion in reopening closed Chapter 11 case
      and converting it into Chapter 7 case, where debtors failed to make
      payments to unsecured creditors as plan required); In re Johnson,
      402 B.R. 851 (Bankr. N.D. Ind. 2009) (That the debtor had not
      completed his plan payments or received a discharge did not
      prevent his case from being fully administered under § 350(a), the
      case can be closed early to reduce costs and fees being
      accumulated needlessly.) Indeed, courts retain jurisdiction to
      oversee disputes, and the case may even be reopened to oversee
      related adversary proceedings. See Donaldson, 104 F.3d at 551.

      The Reply Letter states that the Foreign Court is still overseeing
      matters, including the collection and distribution of assets to
      creditors of Topoint, and that any assets collected through this
      adversary proceeding will be distributed to the creditors of Topoint
      under the supervision of the Foreign Court, in an administrative or
      judicial proceeding that is collective in nature for the purpose of
      liquidating or reorganizing Topoint. As such, the Court finds that
      the Foreign Main Proceeding continues to qualify as a foreign

                                        7
Case 2:19-cv-16578-KM-JBC Document 30 Filed 05/15/20 Page 8 of 16 PageID: 615



      proceeding under section 101(23); and that this Court still has
      subject matter jurisdiction over the Main Case, and therefore this
      adversary proceeding under 28 U.S.C. §§ 1334(b) and 157(b)(2)(P).

      ...

      As noted, the Defendants filed a late response which attached an
      Order from the Foreign Court stating that “civil actions related to
      the debtor can only be filed with the [court that accepts the
      bankruptcy petition].” [quoting Enterprise Bankruptcy Law of
      China, art. 21] [DE] 64. . . . However, even if the Court were to
      consider the late response, it would not alter the Court’s decision
      for several reasons.

      To begin, the Translated Order requiring all actions involving a
      debtor be filed in the court handling its liquidation is not an
      uncommon provision in liquidation law, but usually does not apply
      to actions involving overseas assets. For example, section 362 of
      the Bankruptcy Code, requires any actions against a debtor be
      brought in the bankruptcy court where the debtor filed its petition.
      In re Abreu, 527 B.R. 570, 578–79 (Bankr. E.D.N.Y. 2015).
      However, this does not apply to certain actions which are required to
      be brought in other courts, particularly those brought by the Debtor,
      in an attempt to recover assets held in foreign countries. See
      generally, 11 U.S.C. § 362; In re Abreu, 527 B.R. at 578–79
      (Section 362 does not address actions brought by the debtor which
      would inure to the benefit of the bankruptcy estate.)

      Additionally, Chapter 15 seeks to accomplish the primary goals of
      an ancillary proceeding through a legal regime that reconciles
      three related concepts: “recognition of foreign insolvency
      proceedings; access to judicial proceedings in the United States by
      duly appointed foreign representatives of foreign proceedings; and
      availability of specified relief upon recognition of the foreign
      proceeding.” 8 Collier on Bankruptcy ¶ 1501.01 (16th ed. 2018)
      (emphasis added). Thus, to adopt the Defendants’ argument, would
      be to nullify one of the primary goals of Chapter 15. The Court
      does not read the Translated Order as stating that the foreign
      representatives cannot bring any actions in foreign countries, as
      this could cripple the effectiveness of recognizing any Chapter 15
      cases from China.

      Moreover, although the Defendants’ reply states that “Defendants
      have only recently been provided with the information,” the

                                        8
Case 2:19-cv-16578-KM-JBC Document 30 Filed 05/15/20 Page 9 of 16 PageID: 616



      Translated Order is dated June 25, 2018. More importantly, this
      Court’s correspondence with the Foreign Court was after the
      Translated Order was entered and nothing in the Reply Letter
      indicates that the adversary proceeding was brought improperly.
      The Reply Letter states that the Foreign Court is aware that there
      was a proceeding before this Court to recover assets, and that any
      funds recovered from such action would be distributed to creditors
      of Topoint. Id. Therefore, the Court finds the Translated Order does
      not apply to this proceeding.

      Lastly, Topoint’s Plan, as translated and submitted to this Court by
      the Defendants, contemplates actions in foreign countries to recover
      assets. See [DE] 24. As translated by Chen[,] the Plan states that
      Topoint is responsible for the recovery and distribution of overseas
      assets and that “Topoint shall actively advance the recovery of the
      oversea (sic) assets and report the progress to court.” [DE] 24 at 17.
      This indicates that the Foreign Court contemplated actions in other
      countries, that Topoint was responsible for bringing such actions,
      and that the Foreign Court would be receiving reports on the
      progress of such actions. Thus, the Court is not persuaded by the
      Defendants’ argument.

      As to the Defendants’ remaining arguments, the Court finds, based
      upon the Reply Letter, that granting Topoint relief and permitting
      the adversary proceeding to continue will sufficiently protect the
      interest of creditors, including those located in the United States;
      and that any assets collected through this adversary proceeding
      will be distributed to the creditors of Topoint. The Court finds that
      “Topoint” has standing to bring these actions, based upon the
      certifications submitted to this Court.

      Finally, the Court finds the Defendants failed to establish any
      basis to revisit the Recognition Order based on the public policy
      exception of section 1506 of the Bankruptcy Code. In fact,
      Topoint’s actions appear to be consistent with the United States
      public policy of maximizing assets for distribution to creditors, and
      not manifestly contrary to public policy.

Chen, 600 B.R. at 319–21.
      Notwithstanding G&S’s objection to his jurisdiction, on May 29, 2019,
Arbitrator Mattiaccio issued a final award in favor of Topoint. The award
included $4,256,651.50 plus interest accruing at a rate of $880 per day from


                                        9
Case 2:19-cv-16578-KM-JBC Document 30 Filed 05/15/20 Page 10 of 16 PageID: 617



the thirty-first day after the award was transmitted, until paid or merged into a
judgment. (DE 1-4).
         DISCUSSION AND ANALYSIS
         This Court possesses jurisdiction over this action under the Federal
Arbitration Act, 9 U.S.C. § 1 et seq., and under 28 U.S.C. § 1332(a)(2), because
this is a civil action between a citizen of a foreign state and a citizen of a U.S.
state and the amount in controversy exceeds $75,000, exclusive of interest and
costs,
         The Federal Arbitration Act evinces a strong presumption in favor of
enforcing arbitration awards. Brentwood Med. Assocs. v. United Mine Workers of
Am., 396 F.3d 237, 241 (3d Cir. 2005). Section 9 of the FAA states, in relevant
part:
         If the parties in their agreement have agreed that a judgment of the
         court shall be entered upon the award made pursuant to the
         arbitration, and shall specify the court, then at any time within
         one year after the award is made any party to the arbitration may
         apply to the court so specified for an order confirming the award,
         and thereupon the court must grant such an order unless the
         award is vacated, modified, or corrected as prescribed in sections
         10 and 11 of this title.

9 U.S.C. § 9. In short, unless the arbitration award is vacated pursuant to § 10
or modified or corrected under § 11 of the FAA, the award “must” be confirmed.
         Arbitration is proverbially a creature of contract. It is of course a
prerequisite to confirmation of an award that the parties have agreed to
arbitrate. Where “parties insert[] an extremely capacious arbitration clause into
[an] Agreement [that] provide[s] that ‘all grievances and disputes [over the
application or interpretation of [the] Agreement” shall be arbitrated, courts
have held that “an order to arbitrate the particular grievance should not be
denied unless it may be said with positive assurance that the arbitration clause
is not susceptible of an interpretation that covers the asserted dispute. Doubts
should be resolved in favor of coverage.” Laborers’ Int’l Union v. Foster Wheeler
Corp., 26 F.3d 375, 399 (3d Cir. 1994) (quoting AT&T Technologies, Inc. v.


                                           10
Case 2:19-cv-16578-KM-JBC Document 30 Filed 05/15/20 Page 11 of 16 PageID: 618



Comm’ns Workers, 475 U.S. 643, 650 (1986)); see also Flintkote Co. v. Textile
Workers Union, 243 F. Supp. 205, 210 (D.N.J. 1965) (quoting United
Steelworkers of Am. v. Warrior & Gulf Navigation Co., 363 U.S. 574, 584–85
(1960) (“In the absence of any express provision excluding a particular
grievance from arbitration, we think only the most forceful evidence of a
purpose to exclude the claim from arbitration can prevail, particularly where,
as here, the exclusion clause is vague and the arbitration clause quite broad.”).
      Assuming the matter was arbitrable in the first place, “[t]he Supreme
Court has held that ‘the courts play only a limited role when asked to review
the decision of an arbitrator.’” Wilkes Barre Hosp. Co. v. Wyo. Valley Nurses
Ass’n PASNAP, 453 Fed. App’x 258, 260 (3d Cir. 2011) (quoting United
Paperworkers Int’l Union, AFL-CIO v. Misco, Inc., 484 U.S. 29, 36 (1987)). “The
courts are not authorized to reconsider the merits of an award even though the
parties may allege that the award rests on errors of fact or on misinterpretation
of the contract . . . . As long as the arbitrator’s award ‘draws its essence from
the collective bargaining agreement,’ and is not merely ‘his own brand of
industrial justice,’ the award is legitimate.” Misco, 484 U.S. at 36 (quoting
Steelworkers v. Enter. Wheel & Car Corp., 363 U.S. 593, 597 (1960)). This is
because “ arbitration is a matter of contract,” United Steelworkers of Am. v.
Warrior & Gulf Navigation Co., 363 U.S. 574, 582 (1960), so if an “‘arbitrator is
even arguably construing or applying the contract and acting within the scope
of his authority,’ the fact that ‘a court is convinced he committed serious error
does not suffice to overturn his decision.’” Eastern Associated Coal Corp. v.
United Mine Workers of Am., Dist. 17, 531 U.S. 57, 62 (2000) (quoting Misco,
484 U.S. at 38).
      Section 10(a) of the FAA provides the grounds upon which a district
court may vacate an arbitration award:
      (1) where the award was procured by corruption, fraud, or undue
      means;

      (2) where there was evident partiality or corruption in the
      arbitrators, or either of them;


                                        11
Case 2:19-cv-16578-KM-JBC Document 30 Filed 05/15/20 Page 12 of 16 PageID: 619



       (3) where the arbitrators were guilty of misconduct in refusing to
       postpone the hearing, upon sufficient cause shown, or in refusing
       to hear evidence pertinent and material to the controversy; or of
       any other misbehavior by which the rights of any party have been
       prejudiced; or

       (4) where the arbitrators exceeded their powers, or so imperfectly
       executed them that a mutual, final, and definite award upon the
       subject matter submitted was not made.

9 U.S.C. § 10. Further, an arbitration “award is presumed valid unless it is
affirmatively shown to be otherwise . . . .” Brentwood Med. Assocs., 396 F.3d at
241.
       G&S, having sought and obtained an arbitral forum, belatedly asserted
that the Haining court had exclusive jurisdiction over its dispute with Topoint.
(DE 26). G&S claims that it did not know at the time it moved to enforce the
arbitration clause that Chinese bankruptcy law requires claims associated with
the estate to be adjudicated by the court overseeing the bankruptcy:
       At the initial conference with the Arbitrator, G&S’s counsel agreed
       that the Arbitrator had jurisdiction over the claims and defenses
       asserted in the Arbitration. However, during the course of
       discovery, G&S learned that under Chinese law, any action related
       to the Debtors can only be filed in the Haining Court in China
       where their bankruptcy petition was filed. Specifically, Article 21 of
       the Enterprise Bankruptcy Law of China provides that “[a]fter the
       People’s Court accepts the bankruptcy petition, civil actions related
       to the [debtor] can only be filed with the said People’s Court which
       accepts the bankruptcy petition.”

(DE 26-1 at 1–2 (citations omitted) (emphasis in original)). However, the U.S.
bankruptcy court—specifically with respect to Topoint’s bankruptcy—has
already rejected that argument after receiving guidance from the Haining court.
That court, in fact, had approved a reorganization plan that explicitly allowed
Topoint to collect, in foreign courts, assets on behalf of its creditors. The
Haining court’s interpretation of Article 21 reflects that Chinese bankruptcy
courts permit their foreign counterparts to exercise jurisdiction over local
disputes to ensure that the assets available to the estate’s creditors are


                                         12
Case 2:19-cv-16578-KM-JBC Document 30 Filed 05/15/20 Page 13 of 16 PageID: 620



maximized. Judge Poslusny further analogized to U.S. bankruptcy law, which
likewise allows foreign courts to administer ancillary proceedings, despite the
general requirement that one bankruptcy court consolidate the and hear all
claims related to the estate. See 11 U.S.C. § 362; In re Abreu, 527 B.R. at 578–
79. The U.S. bankruptcy court was therefore not without jurisdiction to refer
the dispute to arbitration. It follows, then, that the arbitrator was empowered
to hear the dispute and to render the award in Topoint’s favor. 3
      More critically, however, G&S is now collaterally estopped from seeking
to vacate the arbitrator’s award, because it had the opportunity to litigate the
arbitrability issue and declined to do so; indeed, G&S affirmatively sought to
enforce the arbitration provision.
      In New Jersey, 4 collateral estoppel “represents the ‘branch of the broader
law of res judicata which bars relitigation of any issue which was actually
determined in a prior action, generally between the same parties, involving a
different claim or cause of action.’” Tarus v. Borough of Pine Hill, 189 N.J. 497
(N.J. 2007) (quoting Sacharow v. Sacharow, 177 N.J. 62 (N.J. 2003)).
      A party asserting collateral estoppel in New Jersey must show that:
      (1) the issue to be precluded is identical to the issue decided in the
      prior proceeding; (2) the issue was actually litigated in the prior
      proceeding; (3) the court in the prior proceeding issued a final
      judgment on the merits; (4) the determination of the issue was
      essential to the prior judgment; and (5) the party against whom the

3       Topoint argues that it is significant that the American Arbitration Association’s
rules for commercial arbitration vest in the arbitrator the power to determine the
question of arbitrability and that Arbitrator Mattiaccio determined that he had
jurisdiction over the dispute. (DE 27 ¶¶ 11–16). That goes too far. For instance, if the
arbitrator had not, as a matter of law, been empowered to hear the case in the first
place, his decision on his own jurisdiction would have carried no weight. More
significant is the Chinese bankruptcy court’s explicit assent to the U.S. bankruptcy
court’s expression of jurisdiction, see supra, the mutual agreement of G&S and
Solergy to arbitrate disputes of this kind, see (DE 1-1), and G&S’s waiver and estoppel
by conduct of any objection. Those facts are independently sufficient to dispose of this
case.
4     In the Panel Quotation, the parties agreed that New Jersey law should govern
any dispute. (DE 1-1 ¶ 20).


                                           13
Case 2:19-cv-16578-KM-JBC Document 30 Filed 05/15/20 Page 14 of 16 PageID: 621



      doctrine is asserted was a party to or in privity with a party to the
      earlier proceeding.

In re Mullarkey, 536 F.3d 215, 225 (3d Cir. 2008) (quoting Twp. of Middletown
v. Simon, 193 N.J. 228 (N.J. 2008)); see also In re Docteroff, 133 F.3d 210, 214–
15 (3d Cir. 1997) (federal collateral estoppel allows a court to accept facts
found by a previous court).
      G&S argues that “any action related to the Debtors can only be filed in
the Haining Court in China where their bankruptcy petition was filed.” (DE 26-
1 at 1–2. As discussed, supra, the legal premise of the argument is flawed; the
Haining court itself did not understand Article 21 to reach so broadly. Instead,
the court recognized the jurisdiction of U.S. bankruptcy courts to administer
overseas claims by the estate as it sought to maximize the assets available to
its creditors.
      One cannot be more royalist than the king. In short, the Chinese
bankruptcy court does not itself claim the powers that G&S would reserve to it.
      So the issue boils down to whether G&S’s challenge to the enforceability
of the parties’ arbitration clause came, or comes, too late. Judge Poslusny’s
December 20, 2017 opinion leaves no doubt that G&S had the opportunity to
litigate the issue to a final judgment:
      Before the Court is the Motion [] of G&S Solar Installers LLC [] to
      dismiss all claims alleged by Zhejiang Topoint Photovoltaic Co, Ltd.
      [] in its complaint due to an agreement for mandatory arbitration.
      [G&S] argues that the Court should enforce the parties’ agreement
      to arbitrate, pointing to state and federal public policies.

      ...

      [A]ll of the claims between the parties are subject to arbitration.
      Additionally, even if there were doubt over the scope of the parties'
      agreement to arbitrate, courts favor arbitration. . . .

      For the foregoing reasons, the Motion is GRANTED. . . .

      The Court notes that even if there were a dispute over [issues
      related to payment], the Court would dismiss to permit arbitration



                                          14
Case 2:19-cv-16578-KM-JBC Document 30 Filed 05/15/20 Page 15 of 16 PageID: 622



      because there is a public policy in favor of arbitration even when
      the issue is outside of the scope of the arbitration agreement.

No. 14-24549, 2017 WL 6513433 at *1 & 5. In short, (1) the present issue of
the enforceability of the arbitration clause for which G&S and Solergy
contracted is identical to the issue that was before Judge Poslusny; (2) G&S
actively litigated that issue in the adversary proceeding; (3) Judge Poslusny
issued a final merits judgment by granting G&S’s motion to enforce the
arbitration clause; (4) the order that granted G&S’s motion also dismissed the
adversary proceeding and allowed the parties to pursue arbitration (DE 1-3 at
2); and (5) G&S was a party in that earlier proceeding. The issue has been
judicially decided, and will not be reopened.
      In addition, not to put too fine a point on it, G&S sought the arbitral
forum, and in the adversary proceeding affirmatively argued that the
arbitration clause bound Topoint as Solergy’s assignee. At the time, G&S knew
about Topoint’s parallel Chapter 15 bankruptcy proceedings, which were
initiated in support of the Chinese bankruptcy proceeding. Collateral estoppel
aside, this constitutes a firm waiver by G&S of its objection to arbitration; a
party cannot seek and obtain arbitration, see how things are going, and then
object to jurisdiction. See In re Pharmacy Ben. Managers Antitrust Litig., 700
F.3d 109 (3d Cir. 2012); Nino v. Jewelry Exch., Inc., 609 F.3d 191 (3d Cir.
2010); Ehleiter v. Grapetree Shores, Inc., 482 F.3d 207 (3d Cir. 2007); Maher v.
Northland Grp., Inc., No. 17-2957, 2019 WL 3245083 (D.N.J. July 19, 2019),
reconsideration denied, 2020 WL 1307008 (Mar. 19, 2020).
      Given the Federal Arbitration Act’s strong policy against relitigating
matters resolved in in arbitration, G&S is not entitled to seek enforcement of
Article 21. Apart from that contention, there are no allegations that the
arbitrator exceeded his power or that the arbitrator failed to review or consider
material evidence. The award must be confirmed.




                                        15
Case 2:19-cv-16578-KM-JBC Document 30 Filed 05/15/20 Page 16 of 16 PageID: 623



      CONCLUSION
      For the foregoing reasons, Topoint’s motion to confirm the arbitration
award (DE 22) is GRANTED; G&S’s motion to vacate the award (DE 26) is
DENIED.
      A separate order will issue.
Dated: May 15, 2020


                                           /s/ Kevin McNulty
                                           ___________________________________
                                           Hon. Kevin McNulty
                                           United States District Judge




                                      16
